                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

ALFREDO J. SARARO, III,

            Petitioner,

v.                                      Case No: 2:15-cv-714-FtM-29MRM
                                          Case No. 2:11-cr-80-FTM-29MRM
UNITED STATES OF AMERICA,

            Respondent.




                           OPINION AND ORDER

     This matter comes before the Court on Petitioner Alfredo

Sararo’s (Petitioner or Sararo) Amended Motion Under 28 U.S.C. §

2255 to Vacate, Set Aside or Correct Sentence by a Person in

Federal Custody (Cr. Doc. #224; Cv. Doc. #10) 1, filed on January

29, 2016, by retained counsel.     All grounds relate to the alleged

ineffective assistance of trial counsel in the plea negotiation

process.     The government filed a Response (Cr. Docs. #220; #224;

Cv. Doc. #8) to the original § 2255 motion, which is applicable to

the Amended Motion.

     After review of the Amended Motion and the government’s

Response,    the   Court   determined    an   evidentiary   hearing   was

necessary.    (Cv. Doc. #16.)   The Court held an evidentiary hearing



1The Court will refer to the civil docket as “Cv. Doc.,” and will
refer to the underlying criminal docket, 2:11-cr-00080-JES-UAM-1,
as “Cr. Doc.”
on December 11, 2018 (Cv. Docs. #20; 22) and heard testimony from

both Petitioner and his former attorney.               Thereafter, Petitioner,

through    current     counsel,    filed   a     Memorandum      of    Supplemental

Argument (Cr. Doc. #259), to which the Government responded.                     (Cv.

Doc. #21.)

      For the reasons set forth below, Petitioner’s § 2255 motion

is denied.

                                   I.      Overview

      In   2007,     Sararo     retained        attorney    Robert       Rosenblatt

(“Rosenblatt”) after learning he was under investigation by the

Internal     Revenue     Service       (“IRS”)     and     Federal      Bureau    of

Investigation (“FBI”) for tax evasion and real estate fraud.

Between July and August of 2007, IRS and FBI agents interviewed

Sararo on three separate occasions.               (Cv. Docs. #8-1; #8-2; #8-

3.)   During the August 20, 2007, interview by FBI and IRS agents

in the presence of his attorney, Petitioner gave a proffer pursuant

to a “Queen For a Day Letter,” and was advised that possible

charges against him included tax and fraud violations.                   (Cv. Doc.

#8-3.)

      Nearly four years later, on March 15, 2011, a federal grand

jury in Pittsburgh, Pennsylvania returned a four-count Indictment

charging   Sararo    with     filing    false    tax   returns    by    failing   to




                                       - 2 -
disclose his true adjusted gross income for 2004 and 2005, in

violation of 26 U.S.C. § 7206(1).        (Cr. Doc. #2.)

     On April 7, 2011, represented by Rosenblatt, Sararo pled not

guilty at his arraignment in Pittsburgh.           (Cr. Doc. #1-11.)     After

the arraignment, Assistant United States Attorney Brendan Conway

(“AUSA Conway”) and Rosenblatt discussed a government plea offer.

(Cv. Doc. #8-5, p. 2.)        On May 3, 2011, AUSA Conway drafted a

letter setting forth the terms of a proposed plea agreement and

sent it to Rosenblatt.      (Cv. Doc. #10-1.)       Among other terms, the

proposed agreement required Sararo to plead guilty to Count One of

the Indictment, charging him with filing a false tax return in

violation of 26 U.S.C. § 7206(1).        (Cv. Docs. #10-1, pp. 2-3; #20-

6, pp.2-3 Cr. Doc. #224-1, pp. 2-3.)           In exchange, Sararo would be

exposed to a maximum of not more than three years imprisonment and

three years of supervised release, a $250,000 fine, and a $100

special assessment.      (Cv. Docs. #10-1, p. 5; #20-6, p. 5; Cr. Doc.

#224-1, p. 5.)     The proposed agreement acknowledged that Sararo

was also the target of a criminal investigation for fraudulent

solicitations of investments in Florida real estate, but the

government agreed not to seek criminal charges based on those

allegations.   (Cv. Docs. #10-1, p. 5; #20-6, p. 5; Cr. Doc. #224-

1, p. 5.)   Sararo did not accept the government’s offer.

     On   August   18,   2011,   a   federal    grand   jury   in   Pittsburgh

returned an eleven-count Superseding Indictment (Cr. Doc. #5)




                                     - 3 -
charging Sararo with seven counts of wire fraud in violation of 18

U.S.C. § 1343 and four counts of filing a false tax return in

violation of 26 U.S.C. § 7206(1).        On August 23, 2011, Sararo

waived his right to appear at his arraignment and pled not guilty

to all counts of the Superseding Indictment.          (Cr. Doc. #1-32.)

Sararo filed a Motion for Change of Venue, and on September 2,

2011, the Western District of Pennsylvania transferred the case to

the Fort Myers Division of the Middle District of Florida.          (Cr.

Doc. #1.)

     Sararo proceeded to a jury trial beginning on July 25, 2012,

and on August 17, 2012, was convicted of Counts One through Five

and Eight through Eleven (Cr. Docs. #59, 92.)           The government

dismissed Count Six (Cr. Docs. #79; #193, p. 149), and the jury

found Sararo not guilty of Count Seven (Cr. Doc. #92, p. 4.)

     On January 7, 2013, the undersigned sentenced Sararo to 108

months imprisonment on Counts One through Five, and 36 months

imprisonment on Counts Eight through Eleven, all to be served

concurrently,   followed    by   concurrent   terms    of   three   years

supervised release, $500 in special assessments, and restitution

in the amount of $2,054,563.       (Cr. Doc. #153.)     Sararo filed a

direct appeal, and on September 23, 2014, the Eleventh Circuit

affirmed his convictions.    (Cr. Doc. #218.)   Sararo petitioned for

certiorari, which was denied on February 23, 2015.          See Sararo v.

United States, 135 S. Ct. 1449 (2015).




                                 - 4 -
         II.     § 2255 Claims and Testimony at Evidentiary Hearing

      In his timely § 2255 motion, Petitioner claims that his

attorney provided constitutionally ineffective assistance during

the   plea   negotiation       process,    which   resulted   in   Petitioner’s

rejection of the government’s plea agreement and the imposition of

a more severe sentence than he would have received under the plea

agreement.       In   Ground    One,   Petitioner    argues   that    his   prior

attorney rendered ineffective assistance by failing to inform him

of the essential terms of a proposed plea agreement and misadvising

him as to the Sentencing Guidelines and his chance for success at

trial.    (Cr. Doc. #224, pp. 4-11; Cv. Doc. #10, pp. 4-11.)                   In

Ground    Two,    Petitioner      claims    his    prior   attorney    rendered

ineffective assistance while operating under a financial conflict

of interest by encouraging him to reject the government’s plea

offer and proceed to trial just so he could collect more attorney’s

fees.    (Cr. Doc. #224, pp. 11-13; Cv. Doc. #10, pp. 11-13.) 2




2As the Court noted in its Opinion and Order dated June 19, 2018,
Petitioner’s initial § 2255 Motion also argued that counsel
rendered ineffective assistance during the plea negotiation
process because he misadvised him that the recorded conversation
between Sararo, his tax preparer, and accountant would be
admissible exculpatory evidence at trial. (Cv. Doc. #4, p. 35).
Petitioner, through counsel, later abandoned this claim in his
amended motion, while renewing his other arguments.     Thus, the
Court declined to address this abandoned claim. (Cv. Doc. #16, n.
3.) See generally Kealy v. United States, 722 F. App’x 938, 941
n.3 (11th Cir. 2018) (declining to address petitioner’s claim
abandoned in later amended § 2255 motion).



                                       - 5 -
       A. Attorney Rosenblatt’s Testimony

       At the evidentiary hearing, Rosenblatt provided the following

testimony:      Rosenblatt has been an attorney in Florida since 1972

and has represented defendants in criminal cases for the entire

time period.      (Doc. #22, p. 7.)       Rosenblatt was retained by Sararo

in 2007 because Sararo was being investigated by the IRS and the

FBI.    On June 20, 2011, Rosenblatt sat with Petitioner when he

made a proffer to the IRS and FBI agents pursuant to a “Queen For

a Day” letter.         Although such a proffer was not Rosenblatt’s usual

practice, Sararo was insistent on his innocence and Rosenblatt

hoped    that     if    Sararo   told    the    government       the     truth,    the

investigation would end right away.             (Id., pp. 77-78.)         During the

proffer, Petitioner denied committing any of the tax violations

and any of the fraud offenses for which he was later convicted.

(Id., p. 78.)

       Although    Rosenblatt     had   sporadic       contact    thereafter      with

Petitioner, nothing of real significance happened in the criminal

investigation until March 15, 2011. On that date a federal grand

jury in Pittsburgh, Pennsylvania returned a four-count Indictment

charging   Sararo       with   filing   false    tax    returns    by    failing   to

disclose his true adjusted gross income for 2004 and 2005, in

violation of 26 U.S.C. § 7206(1).              (Cr. Doc. #2.)

       After    Petitioner’s      arraignment      on     April     7,    2011,    in

Pittsburgh, AUSA Conway approached Rosenblatt with a verbal plea




                                        - 6 -
offer.     (Id., pp. 16-17.)              Specifically, AUSA Conway offered a

plea to one count of the four-count Indictment and, in exchange,

the government would recommend Sararo receive a sentence of three

years’ incarceration.           (Id., p. 17.)         AUSA Conway stated that if

Sararo did not accept this offer, the government was going to

present additional wire fraud evidence to a grand jury and seek a

superseding indictment against Petitioner.                   (Id.)

       Rosenblatt         briefly   discussed      the   government’s       offer    with

Sararo in the Pittsburgh courthouse hallway.                  (Id., p. 18.)         Later

that     day     Rosenblatt         had    another       conversation       about    the

government’s offer with Sararo and his brother at their hotel.

Rosenblatt advised Sararo of the proposed terms of the plea offer,

including       the       government’s      recommendation       of     three       years

imprisonment,         a     $250,000      fine,    restitution,       the    potential

Sentencing Guidelines sentence range (which Rosenblatt calculated

to be 12-18 months imprisonment), and that if Petitioner rejected

the offer, the government would seek to indict him on additional

charges.       (Id., pp. 19-23.)          Rosenblatt advised Sararo that if he

rejected the offer and lost at trial, he would receive a heavier

sentence since he did not accept responsibility and a judge could

find he obstructed justice if he testified.                     (Id.)       Rosenblatt

told Petitioner that he could face substantially more jail time

unless he accepted the plea offer.                 (Id., p. 29.)      Contrary to the

allegations in this case, Rosenblatt testified he never told Sararo




                                           - 7 -
that he would be subject to the same amount of imprisonment if he

went to trial, (Id., pp. 26, 29-30), and never told Sararo that if

he rejected the agreement, he only faced a sentence of home

detention or probation.    (Id., pp. 73, 88.) 3

     From the first day Petitioner was insistent that he was

innocent, would not plead guilty to anything, and would not go to

jail for even one day.    (Id. pp. 26, 28.)       Petitioner completely

denied that he had committed any of the offenses in the Indictment.

(Id., pp. 85-86.) Petitioner rejected the government’s offer (Id.,

p. 26), and Rosenblatt so informed AUSA Conway (Id., p. 30.)

     Despite    Petitioner’s   rejection   of      the   verbal   offer,

Rosenblatt received a written proposed plea agreement from AUSA

Conway in a letter dated May 3, 2011. (Cv. Doc. #20-6) Rosenblatt

thereafter discussed the letter with Sararo, although he could not

recall the details of where or when he did so.       (Cv. Doc. #22, pp.

33-35.)    Sararo remained adamant about his innocence and not going

to jail.   (Id., pp. 27-28.) Rosenblatt testified that “without any

reservation, under oath as an attorney and officer of the court

that [Sararo] received that agreement, he went over it, and he

made the decision to proceed to trial.”     (Id., pp. 34-36, 38-41,

48-54.)    Sararo knew that Rosenblatt was going to communicate his




3 Rosenblatt did ask for house arrest at sentencing, but did so
because the government was asking for a large penalty and he hoped
the Court would be more lenient. (Id., p. 74.)



                                - 8 -
rejection of the offer to AUSA Conway.              (Id., p. 58.)      Rosenblatt

told AUSA Conway by telephone that Sararo rejected the agreement

but does not recall the exact date.             (Id., pp. 22, 30, 54-55.)       In

an e-mail dated June 17, 2011, (Cv. Doc. #20-5, pp. 1-2), AUSA

Conway stated that, pursuant to a discussion with Rosenblatt,

Sararo had rejected the proposed agreement, and therefore the

government     withdrew    the     agreement      and   would   seek   to   indict

Petitioner on additional charges.           (Cv. Doc. #4-6.)

       On   August   18,   2011,    a   federal    grand   jury   in   Pittsburgh

returned an eleven-count Superseding Indictment (Cr. Doc. #5)

charging Sararo with seven counts of wire fraud in violation of 18

U.S.C. § 1343 and four counts of filing a false tax return in

violation of 26 U.S.C. § 7206(1).

       On December 10, 2011, Rosenblatt sent an e-mail to Sararo in

which he told Sararo he believed that, although the Court had

denied his motion to dismiss the wire fraud counts, he could obtain

a directed verdict when the evidence was developed at trial. (Id.,

pp. 67-69.)     This was based on the facts Petitioner had conveyed

to Rosenblatt.       Further, Rosenblatt told Sararo the civil cases

that had resolved in his favor could be persuasive with the Court.

(Id., pp. 69, 75.)           At trial, however, the evidence against

Petitioner eventually became “overwhelming.”                (Id., pp. 61, 65-

66.)




                                        - 9 -
       On June 12, 2012, a month before trial, Rosenblatt sent a

letter    to    AUSA   Conway   (Cv.   Docs.     #4-9;   20-1)   stating     Sararo

authorized him to notify the government that he agreed to plead to

one misdemeanor tax count and, as a condition of the plea, any

taxes he owed would be litigated civilly.                  (Doc. #22, p. 83.)

Sararo would not plead guilty to any of the felony counts.                   (Id.)

Rosenblatt informed Sararo the government would not likely accept

that offer but, consistent with his duties, he relayed the offer.

(Id., p. 64.)      The government rejected the offer and was emphatic

Sararo had to plead guilty to at least one tax fraud and one wire

fraud count.      (Cv. Docs. #4-8; #22, pp. 60-65.)

       During    the   course   of   the   trial    beginning    in   July    2012,

Rosenblatt and AUSA Conway engaged in informal plea discussions.

The government insisted on guilty pleas to both a tax count and a

wire fraud count, which Sararo rejected.              (Id., pp. 60-61.)       Even

after the evidence against Sararo became overwhelming, Sararo

still insisted on continuing with the trial.                (Id., pp. 61, 65-

66.)     At no point during Rosenblatt’s entire representation did

Sararo ever admit he had committed the tax offenses or the wire

fraud offenses.        (Id., p. 78.)    At no time did Petitioner authorize

a plea to a felony tax count.           (Id., p. 81.)

       As to the alleged conflict of interest, Rosenblatt testified

that he never advised Petitioner to reject the plea agreement so

he could get more attorney’s fees.              (Id., pp. 87-88.)     Rosenblatt




                                       - 10 -
testified that he did not recall the total fee he received for

representing Sararo, but his fee was nowhere near the $344,000

alleged by Petitioner.         (Id., p. 42.)    Rather, after he paid the

expert fees to accountant Gail Markham (“Markham”), Rosenblatt

estimated    he    earned     approximately    $100,000      to    $125,000    in

attorney’s fees.          (Id., pp. 42-43.)         Additionally, to protect

Sararo’s work-product privilege, he personally entered into an

agreement to pay Markham’s fees.               (Id., pp. 43-44.)          Sararo

promised to reimburse the expert fees, and Sararo’s friend Richard

Bing (“Bing”) also promised to pay the money out of a life

insurance policy.         (Id., p. 44.)   After trial, neither Sararo nor

Bing paid the fees, and Rosenblatt and Markham settled for $22,500,

which Rosenblatt paid out of his own pocket.                (Id., pp. 44-45.)

Rosenblatt did not charge by the hour, and his fees included

representation of Sararo in two civil actions and on direct appeal

before the Eleventh Circuit Court of Appeals.              (Id., p. 81.)

     B. Petitioner’s Testimony

     At the evidentiary hearing Petitioner provided the following

testimony:        After    being   contacted   by    the   IRS    and   the   FBI,

Petitioner hired Rosenblatt in 2007 upon the referral of another

attorney.    (Id., p. 101.)        Petitioner paid Rosenblatt an initial

retainer of $50,000 (in two $25,000 payments), and Rosenblatt

accompanied him to the June 2007 “Queen For a Day” proffer meeting

with the FBI and IRS agents.        (Id., pp. 101-04.)      Not much occurred




                                     - 11 -
in the criminal investigation for almost four years, but Petitioner

was in periodic contact with Rosenblatt regarding various civil

matters.      (Id., p. 103.)    As more time passed, Rosenblatt thought

the criminal case was going away.           (Id.)

       In March 2011, however, Rosenblatt called Petitioner and

informed him that Petitioner had been indicted on tax counts in

Pittsburgh.     (Id., pp. 103-04.)     Petitioner pled not guilty at his

April    7,    2011   arraignment      in    Pittsburgh,    accompanied   by

Rosenblatt.      (Id., p. 104-105.)         Petitioner knew Rosenblatt met

with AUSA Conway after the arraignment but did not learn the

substance of the communications until Rosenblatt discussed the

government’s plea offer at their hotel later that day.             (Id., pp.

105-106, 108.)

       Rosenblatt informed Petitioner that AUSA Conway offered some

sort of a plea agreement that would require Sararo to plead guilty

to one count of tax fraud in exchange for a recommendation of three

years imprisonment.        (Id., p. 106.)       There was some discussion

about tax payments required under the agreement, but Rosenblatt

never mentioned any fine, supervised release, or other details of

the government’s offer.        (Id., pp. 106-09.)    Petitioner understood

that, under the proposed agreement, his tax liability would be

between $80,000 to $200,000, and he would face twelve to eighteen

months of imprisonment.         (Id., pp. 106-108.)        Rosenblatt stated

that    the   three-year   potential    jail    sentence    applied   whether




                                    - 12 -
Petitioner pled or went to trial, and therefore advised Sararo to

reject the offer.             (Id.)       Rosenblatt never told Sararo that the

government would seek to indict him on wire fraud charges if he

rejected the offer and would not pursue the charges if there was

a plea agreement.         (Id., pp. 109-10.)             Rosenblatt advised that it

was best to go to trial, so that is what Sararo was prepared to

do.   (Id., pp. 110-11.)

      In    early       May     2011,      Rosenblatt         called    Petitioner    from

California and said that AUSA Conway had called him to discuss a

plea offer.      (Id., pp. 114-15.)               Rosenblatt said the government’s

offer was exactly the same as before, and that his best choice was

still going to trial.            (Id., pp. 115-16, 120.)                Rosenblatt never

told Sararo the details of the plea offer, never told him the

government had made a written offer, and never showed or provided

him with a copy of AUSA Conway’s proposed plea agreement.                            (Id.,

pp.   111-17, 119.)           Rosenblatt never mentioned the possibility of

a superseding indictment, and Sararo did not believe he was the

target     of   a     continuing          investigation.          (Id.     pp.   120-22.)

Rosenblatt told Petitioner that he would prevail at trial because

he had won the civil actions, and he would receive a sentence of

house arrest or probation at sentencing.                          (Id., pp. 165-166.)

Petitioner      did     not    see    a    copy    of   the    proposed    written    plea

agreement       until     his     brother,         Christopher         Sararo,   obtained

Petitioner’s file to assist him in filing a § 2255 motion.                           (Id.,




                                            - 13 -
pp. 113-114.)        If he had been given the opportunity to review the

plea agreement, Sararo testified: there is “no doubt in my mind

that I would have taken that plea deal.”             (Id., pp. 128, 135, 158-

59.)

       A superseding indictment was filed against Sararo in August

2011.    Sararo first heard about it from his brother, who heard

about it from the newspaper.          They called Rosenblatt, who did not

know a superseding indictment had been filed.                  (Id., p. 122.)

       Sararo was not aware of any other plea negotiations between

Rosenblatt and the government thereafter. (Id., pp. 119-120, 125.)

Rosenblatt     was    always     upbeat   about     trial,     citing   to   recent

favorable civil rulings in Sararo’s favor, the possibility of a

directed verdict, appeal issues, and a probationary or house arrest

sentence. (Id., pp. 123-24, 127, 165.) Petitioner did not discuss

with or authorize Rosenblatt to make an offer to the government

that Sararo would plead guilty to a misdemeanor offense.                      (Id.,

pp. 119-120.)        At no time did Sararo ever tell Rosenblatt he was

guilty   of    any    of   the   offenses    charged      in    the   original   or

superseding indictments.          (Id., pp. 143-44, 156-67.)

       Sararo asserted he paid Rosenblatt approximately $350,000 for

his representation in this case.            (Id., p. 125.)        Sararo provided

a   chart     of   purported     payments    made    to   Rosenblatt     totaling

$344,602.47.       (Cv. Doc. #10-2.)




                                     - 14 -
                                     III. Analysis

     A. Ineffective Assistance of Counsel Legal Principles

     “Defendants have a Sixth Amendment right to counsel, a right

that extends to the plea-bargaining process.”            Lafler v. Cooper,

566 U.S. 156, 162 (2012).        To prevail on a claim of ineffective

assistance      of   counsel,    a     habeas   petitioner    must    usually

demonstrate both that (1) counsel's performance was deficient

because it fell below an objective standard of reasonableness, and

(2) prejudice resulted because there is a reasonable probability

that,   but    for   the   deficient    performance,   the   result   of   the

proceeding would have been different.           See Hinton v. Alabama, 571

U.S. 263, 272 (2014) (citing Strickland v. Washington, 466 U.S.

668, 687, 694 (1984) and Padilla v. Kentucky, 559 U.S. 356, 366

(2010)).

     To establish prejudice where the ineffective advice led to

the rejection of a government offer,

              a defendant must show that but for the
              ineffective advice of counsel there is a
              reasonable probability that the plea offer
              would have been presented to the court (i.e.,
              that the defendant would have accepted the
              plea and the prosecution would not have
              withdrawn   it   in   light   of   intervening
              circumstances), that the court would have
              accepted its terms, and that the conviction or
              sentence, or both, under the offer's terms
              would have been less severe than under the
              judgment and sentence that in fact were
              imposed.

Lafler, 566 U.S. at 163–64.




                                     - 15 -
     This case has an added twist because Petitioner is asserting

that his attorney functioned under an actual conflict of interest

due to a desire to prolong the proceedings and thus obtain greater

attorney’s fees.   As the Eleventh Circuit recently summarized:

          Under the Sixth Amendment, a defendant in a
          criminal case has the right to the effective
          assistance of trial counsel. See Strickland v.
          Washington, 466 U.S. 668, 687–88, 104 S. Ct.
          2052, 80 L. Ed. 2d 674 (1984); Freund v.
          Butterworth, 165 F.3d 839, 858 (11th Cir.
          1999) (en banc). This right includes having
          counsel whose work is not affected by a
          conflict of interest. See Cuyler v. Sullivan,
          446 U.S. 335, 350, 100 S. Ct. 1708, 64 L. Ed.
          2d 333 (1980). A defendant claiming that his
          counsel rendered ineffective assistance due to
          a conflict of interest must, except in rare
          cases, establish an “actual conflict,” i.e.,
          a “conflict [that] adversely affected his
          counsel’s performance.” Mickens v. Taylor, 535
          U.S. 162, 174, 122 S. Ct. 1237, 152 L. Ed. 2d
          291 (2002). See also id. at 171, 122 S. Ct.
          1237 (an “actual conflict” is “a conflict that
          affected counsel’s performance—as opposed to
          a mere theoretical division of loyalties”)
          (emphasis omitted).

                               . . .

          In contrast to most ineffective-assistance-
          of-counsel cases, the foregoing rule governing
          conflicts   of  interest   is   “prophylaxis,”
          Mickens, 535 U.S. at 176, 122 S. Ct. 1237, so
          that the defendant must establish “adverse
          effect,” but “need not demonstrate prejudice
          in order to obtain relief.” Cuyler, 446 U.S.
          at 349–50, 100 S. Ct. 1708. Where there is a
          “breach[ of] the duty of loyalty, perhaps the
          most basic of counsel’s duties,” and “it is
          difficult to measure the precise effect on the
          defense   of   representation   corrupted   by
          conflicting interests, ... it is reasonable
          for the criminal justice system to maintain a




                              - 16 -
          fairly rigid rule of presumed prejudice for
          conflicts of interest”—although “the rule
          [still] is not quite the per se rule of
          prejudice that exists for [certain other]
          Sixth Amendment claims.” Strickland, 466 U.S.
          at 692, 104 S. Ct. 2052. The question is
          whether   “the   verdict    [is]   unreliable,
          [irrespective    of     whether]    Strickland
          prejudice c[ould] be shown.” Mickens, 535 U.S.
          at 173, 122 S. Ct. 1237.

United States v. Williams, 902 F.3d 1328, 1332–33 (11th Cir. 2018)

(footnotes omitted).

     B. Credibility Determination Principles

     Because    Petitioner’s      and   Rosenblatt’s   testimony   directly

conflict in important aspects, the Court must assess and determine

the credibility of the witnesses.            A court considers various

factors in assessing the credibility of witnesses, including a

witness’s demeanor, the consistencies or inconsistencies within

the witness’s testimony, and any interest the witness may have in

the outcome of the hearing.        United States v. Ramirez-Chilel, 289

F.3d 744, 749-50 (11th Cir. 2002); see also Anderson v. City of

Bessemer City, 470 U.S. 564, 575 (1985).               As the fact finder

regarding the § 2255 motion, the Court essentially follows the

principles     set   forth   in   the   Pattern   Eleventh   Circuit   Jury

Instruction as to the evaluation of the credibility of witnesses.

11th Cir. Pattern Jury Instr. – Crim. B5 (2019).




                                   - 17 -
      C. Ground Two:        Alleged Financial Conflict of Interest

      The Court begins with Ground Two because its resolution

impacts the legal standard to be applied.              Petitioner asserts that

Rosenblatt had a financial conflict of interest which caused him

to improperly encourage Petitioner to reject the government’s plea

offer so that he could earn more attorney’s fees by prolonging the

case.

      The   Court   follows     a   two-step   process.      The     Court    first

determines whether Petitioner’s attorney was operating under an

actual   conflict      of   interest,   and    then    analyzes     whether    that

conflict adversely effected counsel’s performance.                    Ferrell v.

Hall, 640 F.3d 1199, 1244 (11th Cir. 2011); Reynolds v. Chapman,

253 F.3d 1337, 1342 (11th Cir. 2001).             Under the first step, “the

possibility of conflict is insufficient to impugn a criminal

conviction.”     Cuyler, 446 U.S. at 350.              A petitioner must show

more than the “possibility” of a conflict, but “must establish

that an actual financial conflict existed by showing that his

counsel actively represented his own financial interest.”                Caderno

v. United States, 256 F.3d 1213, 1218 (11th Cir. 2001).                 See also

Reynolds, 253 F.3d at 1342 (citing Smith v. White, 815 F.2d 1401,

1404 (11th Cir. 1987)).

      Under the second step, a petitioner must demonstrate the

conflict adversely affected his attorney’s performance by showing

(1)   his   attorney    could    have   pursued    a    plausible    alternative




                                     - 18 -
strategy, (2) such alternative strategy was reasonable, and (3)

the attorney failed to follow the strategy because it conflicted

with his own interests.           Reynolds, 253 F.3d at 1343.           However,

“courts generally presume that counsel will subordinate his or her

pecuniary     interests     and     honor      his   or    her     professional

responsibility to a client.”         Caderno, 256 F.3d at 1219 (citations

omitted) (concluding that letters indicating counsel's frustration

at defendant's failure to pay his attorney's fees were insufficient

to establish an actual, rather than merely a potential, financial

conflict of interest).       The Court concludes that Petitioner has

not established either step.

     Initially, Sararo inflates the amount of attorney fees paid

to Rosenblatt which could have been the source of a financial

conflict of interest.       Sararo submitted a chart of fees “Paid to

Attorney Bob Rosenblatt” (Doc. #10-2) which totals $344,602.47.

The very first entry, for $10,500, was identified as a referral

fee paid to another attorney, not to Rosenblatt.                 The chart then

identifies a $50,000 initial retainer to Rosenblatt, followed by

three    payments   of   $1,000    and   one   payment    of   $5,000   with   no

explanation of their purpose or recipient.           By the time Sararo was

indicted in March 15, 2011, it appears Rosenblatt had received

only the $50,000 retainer, and perhaps $8,000 in other unspecified

funds.    Of course, this $58,000 cannot have been the conflict of




                                     - 19 -
interest Petitioner asserts because the government had not yet

broached the possibility of negotiated plea.

     The chart indicates that, after the original indictment,

Rosenblatt was paid an additional retainer totaling $25,000 in

three payments in March 2011 and an additional payment of $15,000

in May 2011.   Thus, Petitioner asserts that Rosenblatt received

$40,000 in fees during the period of plea negotiations with the

government.

     The chart reflects that after the plea discussions were over,

between October 2011 and May 2012, Rosenblatt received additional

retainer payments totaling $60,000.      (Cv. Doc. #10-2.)   Reading

the chart liberally, Rosenblatt received two additional payments

of $20,000 each during trial.   (Id., p. 3.)   The remaining amounts

in the chart appear to be expenses and costs of such things as

defense witnesses, followed by post-trial payments, transcript

costs, fees, and the like.

     Given the nature of the offenses and the supporting evidence,

it is clear that the amount of attorney fees was reasonable. Even

reasonable attorney’s fees, however, may be an actual conflict.

The Court finds, however, that this was not the case here.     There

has been no credible showing that the attorney fee arrangement

created an actual conflict of interest or that Rosenblatt made

decisions regarding plea negotiations to benefit his financial

interests while harming his client.       Rosenblatt testified that




                                - 20 -
none of his plea negotiation decisions were influenced by the

desire to increase attorney’s fees, and the Court found this

testimony credible.    As discussed in more detail in the discussion

of Ground One below, the Court finds that none of the actions taken

by Rosenblatt were the result of a desire to obtain more attorney’s

fees at the expense of the best interest of his client.             While

Sararo   claims   otherwise,   the   Court   credits   the   testimony   of

Rosenblatt where it conflicts with that of Sararo, as discussed

below.

     D. Ground One: Ineffective Assistance of Counsel During Plea
        Negotiations

     Petitioner    argues   that     Rosenblatt   rendered    ineffective

assistance during the plea negotiation process by (1) failing to

communicate the essential terms of the government’s offer, (2)

misadvising him as to amount of incarceration he faced if he

rejected the plea, and (3) misadvising him that he would prevail

at trial because he was successful in the civil actions against

him relating to the real estate fraud.        The Court finds that the

credible evidence in this case establishes that these allegations

are not true, and that Sararo received effective assistance of

counsel in the plea negotiation process.

     The Court accepts the testimony of Rosenblatt in all material

factual aspects where it conflicts with Sararo’s testimony.              In




                                   - 21 -
reaching this credibility determination, the Court has considered

the following factors:

       •   Sararo obviously has an interest in the outcome of the

           § 2255 motion and its impact on vacating his convictions

           and/or significantly reducing his sentence.             Rosenblatt

           has no interest in the outcome of the case.

       •   The Court had the opportunity to see and hear both Sararo

           and Rosenblatt testify and observe their demeanor during

           the   evidentiary     hearing.             While   Rosenblatt     was

           forthcoming,     Sararo   often     gave    grudging   answers,   or

           would not answer questions directly or at all.

       •   Sararo has a history of not telling the truth when he

           believes a lie would be in his best interest.

             o Sararo was convicted of multiple offenses involving

                 fraud and dishonesty after a jury trial.              On cross

                 examination    at   the   §   2255     evidentiary    hearing,

                 Sararo admitted for the first time that he was

                 guilty of the tax offenses and had lied for money.

                 (Doc. #22, pp. 131-32.)

             o Sararo admitted lying to agents of the FBI and IRS

                 during his “Queen For a Day” proffer.                (Id., pp.

                 140-42.)

             o Sararo admitted that he lied to a number of people

                 during the real estate activities which formed the




                                 - 22 -
           basis of his convictions.            Sararo agreed with the

           statement “that from 2004 through 2012, the trial

           date, you were habitually in the habit of making

           intentional false statements, and as a result, you

           received money or financial benefits.”                (Id., p.

           155.)

As to the disputed material facts, the Court finds:

  •   Petitioner   received   the    close      attention   of    counsel

      during the pre-trial phase of the case with regard to

      plea negotiations with the government;

  •   Rosenblatt   communicated      the   essential     terms    of   the

      government’s verbal offer to Sararo on April 7, 2011;

  •   Rosenblatt fully and accurately discussed and explained

      all material terms of the May 3, 2011 plea offer from

      the government;

  •   Rosenblatt informed Petitioner that if he did not accept

      the plea offer, the government would seek to indict him

      on new wire fraud charges which would increase his

      potential penalties;

  •   Rosenblatt did not advise Petitioner that Petitioner

      would   receive   a   sentence       of    home   confinement    or

      probation, or receive the same sentence whether there

      was a plea or a trial;




                            - 23 -
        •    Rosenblatt in good faith discussed Sararo’s chances for

             success at trial based on factual information given by

             Sararo and favorable civil case judgments obtained in

             December of 2011.   Sararo always told Rosenblatt he was

             not guilty of any offense, and since Sararo had already

             rejected the government’s offer, these conversations had

             no impact on Petitioner’s decision to reject the three-

             year plea offer.

     Additionally, the Court finds that Sararo would not have

accepted the government’s offer at any time regardless of what

Rosenblatt told him.    Both Rosenblatt and Sararo agree that Sararo

always insisted on his innocence and stated that he would not plead

guilty and would not agree to do even a day in jail.               Sararo

admitted that he never told Rosenblatt that he lied on his tax

returns (Cv. Doc. #22, pp. 143-44) and never told Rosenblatt that

he lied to persons involved in the wire fraud charges.          (Id.,   pp.

156-57.)     Sararo did not even authorize the misdemeanor plea which

Rosenblatt suggested to the government in a June 12, 2012 letter.

(Cv. Doc. #4-9.)    The first time Petitioner admitted his guilt was

on   cross    examination   at   the   §   2255   evidentiary    hearing.

Petitioner’s evidentiary hearing testimony that he admitted his

guilt at sentencing is not borne out by the record.             (Cr. Doc.

#198, pp. 28-33.)    The Court finds that Sararo’s testimony that he

would have accepted a plea to a tax count carrying a three-year




                                 - 24 -
maximum term of imprisonment is not credible.       Ground One of the

motion is denied.

     Accordingly, it is now

     ORDERED:

       1. Petitioner’s Amended Motion Under 28 U.S.C. § 2255 to

          Vacate, Set Aside or Correct Sentence by a Person in

          Federal   Custody   (Cr.   Doc.   #224;   Cv.   Doc.   #10),

          previously taken under advisement pending a hearing, is

          DENIED.

       2. The Clerk of the Court shall enter judgment accordingly,

          terminate any pending motions, and close the civil file.

          The Clerk is further directed to place a copy of the

          civil Judgment in the criminal file.

     A CERTIFICATE OF APPEALABILITY (COA) AND LEAVE TO APPEAL IN

FORMA PAUPERIS ARE DENIED.     A prisoner seeking a writ of habeas

corpus has no absolute entitlement to appeal a district court’s

denial of his petition.   28 U.S.C. § 2253(c)(1); Harbison v. Bell,

556 U.S. 180, 183 (2009).     “A [COA] may issue . . . only if the

applicant has made a substantial showing of the denial of a

constitutional right.”    28 U.S.C. § 2253(c)(B)(2).      To make such

a showing, Petitioner “must demonstrate that reasonable jurists

would find the district court’s assessment of the constitutional

claims debatable or wrong,”    Tennard v. Dretke, 542 U.S. 274, 282

(2004), or that “the issues presented were adequate to deserve




                               - 25 -
encouragement to proceed further,” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003) (citations omitted).        Petitioner has not made the

requisite   showing   in   these   circumstances.     Finally,   because

Petitioner is not entitled to a certificate of appealability, he

is not entitled to appeal in forma pauperis.

     DONE and ORDERED in Fort Myers, Florida this         3rd    day of

April, 2019.




Copies:
All Parties of Record




                                   - 26 -
